Exhibit 10.5

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into as of May 1, 2011 (the
“Effective Date”), by and between Herbst Gaming, LLC, a Nevada limited liability
company (“Consultant”), and Hotspur Casinos Nevada, Inc., a Nevada corporation
(“Owner”).  Consultant and Owner are sometimes referred to collectively in this
Agreement as the “Parties” and individually as a “Party.”

 

RECITALS

 

A.                                   Owner leases the Casino in the Casino Hotel
from Hotspur Resorts Nevada, Ltd., a Nevada corporation, which is Owner’s parent
company and owner of the Casino Hotel (“Parent”).

 

B.                                     The Parties desire to enter into this
Agreement to provide for consulting services by Consultant to Owner with respect
to the Casino in the Casino Hotel and, indirectly, for the benefit of Parent as
owner of the Casino Hotel.

 

C.                                     Consultant is knowledgeable and
experienced in the operation and management of first class locals casino and
resort facilities of comparable size and scope to the Casino Hotel.

 

AGREEMENT

 

NOW THEREFORE in consideration of the recitals, promises and covenants set forth
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by the Parties, the Parties hereby agree:

 

ARTICLE 1
DEFINITIONS AND EXHIBITS

 

1.1.                              Definitions.

 

1.1.1        All capitalized terms not defined in the body of this Agreement
shall have the meanings assigned them in the Glossary of Definitions attached
hereto as Exhibit A.

 

1.1.2        Whenever this Agreement refers to Consultant’s role with respect to
the Casino, the parties intend that Consultant will provide the services to
Owner and not to Parent, although Parent may receive an indirect benefit from
those services as owner of the Casino Hotel.  Likewise, Consultant will solely
communicate with and take direction from Owner, and not from Parent.

 

1.2.                              Schedules and Exhibits. The schedules and
exhibits attached hereto are incorporated in, and deemed to be an integral part
of, this Agreement.

 

1

--------------------------------------------------------------------------------


 

ARTICLE 2
TERM

 

2.1.                              Term. This Agreement shall commence on the
Effective Date and shall continue until the first to occur of (i) the
termination of this Agreement resulting from an Event of Default or other right
of termination set forth herein, (ii) the termination, dissolution or other
liquidation of Owner, (iii) the termination of this Agreement resulting from a
Performance Test Failure as set forth in ARTICLE 11, or the third (3rd)
anniversary of the Commencement Date (the “Term”).

 

ARTICLE 3
ENGAGEMENT OF CONSULTANT

 

3.1.                              Gaming Licenses and Approvals.

 

3.1.1.                     Promptly following the execution of this Agreement
and no later than June 1, 2011, Owner shall apply for a nonrestricted gaming
license with the Gaming Authorities and shall take such actions as may be
reasonably required to facilitate the issuance of the gaming license as soon as
practicably possible after the Effective Date.

 

3.1.2.                     Promptly following the execution of this Agreement
and no later than June 1, 2011, Consultant shall apply for approval to share in
percentage gaming revenue in a nonrestricted gaming license with the Gaming
Authorities and shall take such actions as may be reasonably required to
facilitate the receipt of such approval as soon as practicably possible after
the Effective Date.

 

3.2.                              Engagement of Consultant.

 

3.2.1.                     Consultant’s Services. The management and operation
of the Casino Hotel shall be under the exclusive supervision, management and
control of Owner and Parent.  Owner hereby engages Consultant to advise and
consult with and make recommendations to Owner, for Owner’s review and approval,
concerning Owner’s operation of the Casino so that Owner and Parent can operate
the Casino and Casino Hotel, respectively, in a proper and efficient manner that
is consistent with the Operating Standard.  Specifically, Consultant shall
consult with Owner and provide the advice and recommendations to Owner, which
recommendations can only be implemented by Owner at Owner’s sole discretion, set
forth in the Scope of Work set forth in Schedule I to this Agreement.

 

3.2.2.                     Casino Lease.  The Parties acknowledge that the
Casino in the Casino Hotel is currently operated by the Casino Tenant pursuant
to the Casino Lease.  Accordingly, unless the Casino Tenant voluntarily permits
Consultant to perform certain of these services to Owner mentioned above,
Consultant will not be able to perform such services prior to the Commencement
Date.  The Parties agree that neither of them will engage in any activity which
would interfere with Casino Tenant’s operation of the Casino pursuant to the
Casino Lease or disturb Casino Tenant’s quiet possession of the Casino
premises.  In addition, Owner shall indemnify Consultant in accordance with
Article 14 below should Casino Tenant bring action against Consultant relating
to this Agreement, except to the extent of Consultant’s negligence, gross
negligence or willful misconduct.

 

2

--------------------------------------------------------------------------------


 

3.3.                              Prohibited Acts.  Consultant and Owner
acknowledge that Consultant’s Affiliates manage or own gaming establishments and
slot route operations in Clark County, Nevada other than the Casino
(“Affiliate’s Existing Gaming Routes and Facilities” set forth in Exhibit E
hereto).  During the Term of this Agreement and for a period of two (2) years
following expiration or termination of this Agreement:

 

3.3.1.                     Consultant agrees, for itself and its Affiliates,
that, except for its Affiliate’s Existing Gaming Routes and Facilities and
except for future restricted slot route locations, Consultant and its Affiliates
will not, without the prior written consent of Owner, in its sole discretion,
directly or indirectly acquire any interest in a gaming establishment operating
under a nonrestricted gaming license as a casino or enter into any agreement to
manage or provide consulting services to a gaming establishment operating under
a nonrestricted gaming license as a casino within five (5) miles of the Casino
Hotel or directly or indirectly acquire any interest in or enter into any
agreement to manage or provide consulting services with respect to Red Rock
Station, Suncoast, Santé Fe or Texas Station (collectively, “Prohibited Acts”). 
For the avoidance of doubt, Consultant or its Affiliates may acquire or manage
the Arizona Charlie’s property on Decatur Avenue in Las Vegas, provided that
property is part of a larger management or acquisition agreement that includes
Stratosphere Casino Hotel & Tower and Arizona Charlie’s Boulder and Aquarius
Casino Resort Laughlin.  The Parties agree that the Prohibited Acts shall not
apply to Consultant’s shareholders or members of its Board of Directors, except
for the Key Executive set forth in 3.3.2.

 

3.3.2.                     To the extent not already set forth in his existing
employment agreement, Consultant will enter into an agreement with its Chief
Executive Officer (“Key Executive”) pursuant to which the Key Executive will
agree not to engage in a Prohibited Act, and such agreement shall also provide
that Owner is a third party beneficiary thereof with the right and standing to
enforce the prohibition therein against Prohibited Acts.  Exhibit F to this
Agreement is a copy of the Key Executive’s employment agreement and may be
updated to include from time to time any supplemental agreement to address the
requirements of this Section 3.3.2.Consultant acknowledges and agrees that
twenty five percent (25%) of the compensation payable to Consultant under this
Agreement is being paid in consideration of the agreements of Consultant and its
Key Executive pursuant to Subsections 3.3.1 and 3.3.2.

 

3.4.                              Standard of Care. Consultant shall, in
fulfilling its duties and obligations under this Agreement, exercise its
reasonable business judgment and act in good faith and in a manner consistent
with an appropriate standard of care, efficiency, quality and diligence
typically exercised by companies providing consulting services for projects
meeting the Operating Standard.

 

3.5                                 Key Executive of Consultant.

 

Consultant and Owner agree that the Key Executive will direct and supervise the
performance of services to Owner under this Agreement with the assistance of
such additional personnel of Consultant as may be reasonably approved from time
to time by Owner, including at least one member of Consultant’s senior
management team with experience in full service luxury hotel operations with a
national or international hotel brand (or, in lieu thereof, Consultant will
recommend for hire by Owner a hotel executive that is acceptable to Parent and
Marriott

 

3

--------------------------------------------------------------------------------


 

Corporation). The Key Executive or a designee approved by Owner shall
participate in person or by telephone in weekly management meetings and
marketing meetings and shall participate in person at monthly operational and
budget meetings with Owner and appropriate staff of the Casino Hotel.  If the
current Key Executive of Consultant is no longer employed by Consultant at any
time prior to the first anniversary of the Commencement Date, Owner shall have a
right to terminate this Agreement if, in its sole discretion, Owner does not
approve the replacement Key Executive.  In addition, if the current Key
Executive is no longer employed by Consultant on or after the first anniversary
of the Commencement Date, Owner shall have the right to terminate this Agreement
if Owner, acting reasonably, does not approve the replacement Key Executive. 
The Parties agree that Owner, acting reasonably, may disapprove any replacement
if such person does not have (a) at least five (5) years of experience as a
senior casino executive (general manager level or above where such position
involved direct responsibility for profit and loss) of a locals gaming facility
in Las Vegas that has operated at or above the Operating Standard and has
produced a positive EBITDA for not less than three (3) of the most recent five
(5) years, and (b) experience operating or managing casino operations
simultaneously in multiple facilities.  No later than thirty (30) days after a
Key Executive is no longer employed by Consultant, Consultant will hire a
replacement and present the replacement to Owner for approval or disapproval,
together with such information about the replacement as Owner may reasonably
request to approve or disapprove the replacement.

 

ARTICLE 4
PAYMENT OF FEES

 

4.1.                              Interim Fee.

 

The Parties acknowledge that Consultant will not be able to provide the majority
of its services under this Agreement until such time as the Casino Lease has
been terminated, Owner has obtained the gaming license and assumed control of
the Casino, and certain third party approvals have been obtained by Owner
(collectively, the “Conditions Precedent”).  Commencing on the Effective Date
and up to the Commencement Date, Owner shall pay Consultant a fee of $83,333.33
per month (the “Interim Fee”).

 

4.2.                              Consulting Fee. Commencing on the Commencement
Date, and for each Operating Year, Consultant shall be paid, in respect of its
services provided under this Agreement an annual fee (the “Consulting Fee”)
equal to the Guaranteed Minimum Compensation as shown on the table below.  In
any Operating Year in which the Casino Hotel’s EBITDA equals or exceeds the
Minimum EBITDA shown on the table below, then Consultant shall receive for that
Operating Year, in addition the Consulting Fee, the percentage of EBITDA for
such Operating Year that is in excess of the Minimum EBITDA indicated on the
table below (“Incentive Fee”), so long as Consultant has received approval from
the Gaming Authorities to share in the gaming revenue from Owner’s Casino
operation.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

Operating
Year

 

Guaranteed
Minimum
Compensation
(Consulting
Fee)

 

Minimum
EBITDA

 

% of excess
EBITDA in
addition to
Guaranteed
Minimum
Compensation
(Incentive Fee)

 

1

 

$

2,000,000

 

$

15,000,000

 

7

%

2

 

$

2,000,000

 

$

20,000,000

 

7

%

3

 

$

2,000,000

 

$

25,000,000

 

7

%

 

4.3.                              Time and Manner of Payment. The monthly
installments of the Interim Fee shall be paid for the prior month on the first
day of each calendar month, commencing June 1, 2011.  Owner shall pay Consultant
the Consulting Fee in equal monthly installments of $166,666.67 for the prior
month on the first day of each calendar month after the Commencement Date. 
Owner shall pay Consultant the Incentive Fee, if any, by paying the difference
between the Incentive Fee earned and the Consulting Fee already paid for that
Operating Year within ninety (90) days after the end of the Operating Year.

 

4.4.                              Reimbursement of Expenses.

 

Generally, Consultant shall advance all costs incurred in connection with
providing its services to Owner under this Agreement, except for any costs
related to third-party services, including without limitation professional fees,
that are approved for reimbursement by Owner. Owner shall reimburse Consultant
its reasonable expenses and professional fees incurred in connection with its
application(s) to share in the gaming revenue from Owner’s Casino operations.

 

ARTICLE 5
OWNER’S OBLIGATIONS

 

5.1.                              General Obligations.  During the Term, Owner
shall have the obligations set forth below:

 

5.1.1.                     Licenses and Permits.  Owner shall (and shall cause
Parent to) obtain and maintain all governmental permissions, licenses and
permits required to be held in Owner’s name that are necessary to enable Owner
to operate the Casino Hotel including, without limitation, business licenses,
health permits, gaming licenses, event and entertainment operation licenses, and
alcoholic beverage licenses permitting the Casino Hotel to sell and serve
alcohol to guests.

 

5.1.2.                     Operating Funds and Capital Funds.  Owner shall (or
shall cause Parent to) provide sufficient Working Capital to the Casino Hotel in
order to (a) operate the Casino Hotel

 

5

--------------------------------------------------------------------------------


 

in accordance with the terms of this Agreement and the Budget (as defined
below), (b) maintain the Casino Hotel in accordance with the Operating
Standards, (c) comply with all Legal Requirements and (d) pay Consultant its
fees hereunder.  In no event shall Consultant be required or obligated to
advance any of its funds to, or for the operation of, the Casino or Casino
Hotel, nor shall Consultant be required to incur any liability in connection
therewith.

 

5.1.3.                     Provision of Information. Owner shall provide
Consultant, on a timely basis, with all information concerning the personnel,
finances and operation of the Casino Hotel reasonably necessary for Consultant
to perform it duties hereunder.

 

5.2.                              Payments to Consultant. Owner shall pay to
Consultant all amounts due to Consultant under this Agreement in the manner and
at the times described in this Agreement.

 

5.3.                              Funding of Capital Improvements. From time to
time Owner shall (and shall cause Parent to) commit the financial resources
necessary to fund such Capital Improvements as Owner shall approve in the
Budget.

 

5.4.                              Repairs and Maintenance. Owner shall (and
shall cause Parent to) keep the Casino and Casino Hotel (other than such
portions thereof as are leased to tenants who undertake a duty of repair and
maintenance pursuant to their respective lease agreements, in which case Owner
shall use commercially reasonable and diligent efforts to cause such tenants to
comply with such duty through enforcement of such lease agreements) in good
order, condition and repair, and shall coordinate and provide general oversight
in respect of the installation of equipment in the ordinary course of business. 
Notwithstanding anything in this Agreement to the contrary, other than Capital
Improvements specifically approved in the Budget for each Operating Year for the
Casino Hotel, Owner shall not be obligated to make (or cause Parent to make) any
Capital Improvements unless such Capital Improvements are approved by Owner in
writing in its sole and absolute discretion.

 

ARTICLE 6
PERSONNEL

 

6.1.                              Hiring of Personnel. All Casino personnel
shall be employees of Owner, under the sole control and supervision of Owner. 
Consultant is not authorized to hire or supervise any employees for the Casino;
however, Consultant will make recommendations to Owner for hiring certain key
management positions in the Casino.

 

6.2                                 Hiring of Personnel by Consultant or Owner.
Neither Party shall, during the Term of this Agreement or for two (2) years
after the expiration or termination of this Agreement, solicit, hire, or
contract with the employees of, or with any manager, director, member or officer
of, such other Party or of any Affiliate of such other Party.

 

[Remainder of page intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

ARTICLE 7
STRATEGIC PLAN AND ANNNUAL BUDGET

 

7.1.                              Submission and Approval of Five Year Strategic
Plan and Annual Budgets.

 

7.1.1.                     Preparation of Strategic Plan.  As soon as reasonably
possible following the Effective Date but no later than August 1, 2011,
Consultant shall prepare and submit to Owner a proposed five (5) year strategic
plan for the Casino and Casino Hotel, including without limitation a Capital
Improvements plan (the “Strategic Plan”).  Owner and Consultant shall revise and
update the Strategic Plan from time to time as may be determined by Owner.  The
Strategic Plan, as amended from time to time, shall serve as the basis for
operation of the Casino Hotel during the Term.

 

7.1.2.                     Preparation of Annual Budgets.  By the Commencement
Date, and not less than sixty (60) days prior to the beginning of each
succeeding Operating Year, Consultant shall prepare and present to Owner for its
review and approval an annual budget for the operation of the Casino Hotel
during the coming Operating Year (“Budget”).  Owner and Consultant shall revise
and reforecast the Budget on a quarterly basis or more frequently if determined
by Owner.

 

7.2.                              Compliance with Budget.

 

7.2.1.                     Assistance from Consultant.  Consultant shall use
reasonable commercial efforts to advise Owner as provided for herein concerning
Owner’s operation of the Casino and Parent’s operation of the Casino Hotel in
accordance with the Budget, as amended from time to time, for the applicable
Operating Year.

 

7.2.2.                     Monthly and Quarterly Reports. Consultant shall
assist Owner and Parent in reviewing performance reports for the Casino Hotel,
which reports are to be furnished to Consultant within fifteen (15) days after
the end of each Accounting Month.  Consultant shall review such performance
reports with Owner on a monthly basis and shall make recommendations to assist
Owner and Parent in improving the financial performance of the Casino Hotel.

 

ARTICLE 8
[RESERVED]

 

ARTICLE 9
CONFIDENTIAL INFORMATION

 

The Parties agree to keep strictly confidential all information (whether
obtained prior to, on or after the Effective Date) of a proprietary or
confidential nature about or belonging to the other Party or to any Affiliate of
such Party (collectively, a “Disclosing Party”) to which the other Party (the
“Receiving Party”) gains or has access by virtue of the relationship between the
Parties, including the terms and conditions of this Agreement (“Confidential
Information”).  Except as may be required to obtain the advice of professionals
or consultants, or financing for the Casino Hotel from an institutional lender,
or in furtherance of a permitted assignment of this

 

7

--------------------------------------------------------------------------------


 

Agreement, or as may be required by law or by the order of any government,
regulatory authority, or tribunal or otherwise to comply with Legal
Requirements, each Party shall make a commercially reasonable effort to ensure
that such Confidential Information is not disclosed to any third party without
the prior consent of the other Party.  Specifically, Owner shall cause Parent to
abide by the confidentiality obligation imposed on Owner by this Article 9.  The
obligations set forth in this Section shall survive any termination or
expiration of this Agreement.

 

The term “Confidential Information” shall not mean information which is:
(i) already known to Receiving Party; (ii) in the public domain; (iii) conveyed
to Receiving Party by a third party; (iv) released by Disclosing Party without
restriction; (v) independently developed by Receiving Party without the use of
Confidential Information; or (vi) required by court order to be released by
Receiving Party.

 

ARTICLE 10
[RESERVED]

 

ARTICLE 11
PERFORMANCE TERMINATION

 

In addition to any other termination right of Owner as set forth herein, Owner
shall have the right to terminate this Agreement in the event of a Performance
Test Failure.  For purposes of this Section, a “Performance Test Failure” shall
occur when (1) the EBITDA for any Operating Year is less than ninety percent
(90%) of the Minimum EBITDA specified for such Operating Year in Section 4.2 (as
may be normalized for any changes in hotel franchise fees), and (2) the Casino
Hotel fails to meet either (a) the Balance of Clark County Gross Gaming Revenue
test described in Exhibit B, or (b) the Twelve Month Controllable Variable
Expense test described in Exhibit C.  In the event of a Performance Test
Failure, Owner shall have the right to terminate this Agreement by written
notice to Consultant within thirty (30) days after the Performance Test
Failure.  Notwithstanding anything in this agreement to the contrary, and in
particular notwithstanding the sole discretion of Owner under Section 3.2.1, a
Performance Test Failure shall be excused, and Owner shall not have the right to
terminate the Agreement under this Article 11 if a preponderance of the
Performance Test Failure can be attributed to Owner’s and/or Parent’s failure to
materially abide by the advice and recommendations Consultant has made in
accordance with the Budget and Strategic Plan.

 

ARTICLE 12
DEFAULT AND TERMINATION

 

12.1.                        Events of Default.

 

12.1.1.               Events of Default on the Part of Either Party.  The
following will constitute an event of default by a Party (“Defaulting Party”)
under this Agreement (each such event being referred to herein as an “Event of
Default”) but each Party alleging default (the “Non-Defaulting Party”)
acknowledges and agrees that the other Party will not be in default or breach of
this Agreement if such default or breach arises from an action or omission of
the Non-Defaulting Party:

 

8

--------------------------------------------------------------------------------


 

(a)                                  Monetary.  The failure to pay when due any
sum which may become due under this Agreement within ten (10) days after receipt
by the Defaulting Party of written notice from the Non-Defaulting Party
specifying such failure; or

 

(b)                                 Non-Monetary.  The failure to timely
perform, keep or fulfill all or any portion of the material terms, covenants,
undertakings, obligations or conditions set forth in this Agreement, including
without limitation a breach of Section 3.5 with regard to Consultant’s
employment of a Key Executive, or the failure of either party to obtain and
maintain all gaming licenses and other permits and approvals required to operate
the Casino Hotel, and the continuance of such failure for a period of thirty
(30) days after receipt by the Defaulting Party of written notice thereof from
the Non-Defaulting Party specifying such failure, provided that in the event
such failure is amenable to cure and is of a nature that it cannot, with due
diligence, using all commercially reasonable efforts and in good faith, be cured
within thirty (30) days, it shall not constitute an Event of Default unless the
Defaulting Party fails to proceed promptly and with due diligence, using all
commercially reasonable efforts and in good faith to cure the same, provided
that in no event shall the cure period exceed ninety (90) days; or

 

(c)                                  Insolvency.  If either Party shall apply
for or consent to the appointment of a receiver, trustee or liquidator of such
Party or of all or a substantial part of its assets, file a voluntary petition
in bankruptcy or admit in writing its inability to pay its debts as they come
due, make a general assignment for the benefit of creditors, file a petition or
an answer seeking reorganization or agreement with a creditor or take advantage
of any insolvency law, or file an answer admitting the material allegations of a
petition filed against it in any bankruptcy, reorganization or insolvency
proceeding, or if an order, judgment or decree shall be entered by any court of
competent jurisdiction, on the application of a creditor, adjudicating such
Party bankrupt or insolvent or approving a petition seeking reorganization of
such Party or appointing a receiver, trustee or liquidator of such Party or of
all or a substantial part of its assets, and such order, judgment or decree
shall continue unstayed and in effect for a period of ninety (90) consecutive
days; or

 

(d)                                 Transfer. If Consultant shall assign this
Agreement without the prior written consent of Owner, in Owner’s sole
discretion.

 

12.2.                        Excused Non-Performance. Notwithstanding any
contrary provision of this Agreement, each Party shall be excused from the
performance of any obligation hereunder (including the obligation to operate the
Casino Hotel in conformity with the Operating Standard), and shall not be deemed
in default, for such period of time as such performance is prevented by a Force
Majeure Event, provided that no Party shall be excused from a payment obligation
because of a Force Majeure Event.

 

12.3.                        Remedies and Other Termination Rights.

 

12.3.1.               Right to Terminate upon an Event of Default.  The
Non-Defaulting Party shall, at its option, give to the Defaulting Party notice,
following the expiration of any applicable cure period, and may pursue any and
all rights and remedies (including termination of this Agreement, specific
performance, indemnification for breach of this Agreement and other

 

9

--------------------------------------------------------------------------------


 

equitable relief and any and all right to damages) which the Non-Defaulting
Party may have against the Defaulting Party.

 

12.3.2.               Rights and Obligations on Termination.  Unless otherwise
specifically provided in this Agreement, the termination of this Agreement shall
not affect (a) the rights of either Party with respect to liability or Claims
accrued, or arising out of events occurring prior to the date of the termination
of this Agreement, or (b) specific rights which this Agreement provides shall
survive termination, including the payment within thirty (30) days after
termination of all accrued and unpaid fees, charges, reimbursements, and other
payments due Consultant under this Agreement as of the date of termination
(including but not limited to any portion of any of the fees and expenses due
Consultant under Article 4).

 

ARTICLE 13
CASUALTY AND CONDEMNATION

 

13.1.                        Casualty.  In the event twenty five percent (25%)
or more of the Casino Hotel (as measured by net usable area) shall be damaged or
destroyed by any Casualty, Owner shall have the right, in its sole option, to
elect whether or not to undertake a restoration of the Casino Hotel.  In the
event Owner elects to proceed with the restoration, Consultant shall provide
such technical and development assistance as reasonably necessary to complete
such restoration in a timely and cost-efficient manner, at Owner’s sole cost and
expense.  If Owner does not elect to rebuild the Casino Hotel, Owner may
terminate this Agreement by written notice to Consultant not less than thirty
(30) days prior to the date of termination.

 

13.2.                        Condemnation.  If all or substantially all of the
Casino Hotel shall be taken or condemned in any eminent domain, condemnation,
compulsory acquisition or like proceeding by (or a deed in lieu of condemnation
given by Owner and/or Parent to) any competent authority for any public or quasi
public use or purpose (hereinafter called a “Condemnation”), or if such a
portion of the Casino Hotel shall be the subject of a Condemnation so as to make
it imprudent or unreasonable, in the reasonable opinion of Owner, to use the
remaining portion in the same fashion as immediately preceding such
Condemnation, then in either event either Owner or Consultant shall have the
right to terminate this Agreement as of the earlier to occur of (i) the date
that Owner or Parent shall be required to surrender possession of the Casino
Hotel, or such portion thereof as a consequence of such Condemnation, and
(ii) ninety (90) days after the date on which such determination, and neither
Party shall have any obligation to the other excluding those obligations that
expressly survive this Agreement.  If a Condemnation affects only a part of the
Casino Hotel that does not make it imprudent, unsuitable or commercially
impractical to operate the remainder of the Casino Hotel in the same fashion as
immediately preceding such Condemnation, this Agreement shall not terminate. 
Any Condemnation award or similar compensation received by Owner or Parent on
account of any Condemnation shall be the property of Owner or Parent, and
Consultant shall make no claim with respect thereto.

 

ARTICLE 14
INDEMNIFICATION

 

14.1.                        Indemnification by Consultant.  Consultant shall
defend, indemnify, protect, and hold harmless Owner, and its officers,
directors, shareholders, employees, agents and

 

10

--------------------------------------------------------------------------------


 

representatives, and the successors and assigns of each of them, including
Parent (“Owner Indemnitees”), for, from and against and to the extent of any and
all third-party Claims arising from Consultant’s negligence or willful
misconduct, or breach of this Agreement, except to the extent of the Owner
Indemnitee’s negligence or willful misconduct.

 

14.2.                        Indemnification by Owner.  Owner shall defend,
indemnify, protect, and hold harmless Consultant and its Affiliates, and their
respective officers, directors, shareholders, employees, agents and
representatives, and the successors and assigns of each of the them (“Consultant
Indemnitees”), for, from and against and to the extent of any and all
third-party Claims arising from Owner’s negligence or willful misconduct, or
breach of this Agreement, including but not limited to an action brought by the
Casino Tenant, except to the extent of the Consultant Indemnitee’s negligence or
willful misconduct.

 

14.3.                        Survival.  The provisions of this ARTICLE 14 shall
survive the termination or the expiration of this Agreement.

 

ARTICLE 15
REPRESENTATIONS AND WARRANTIES

 

15.1.                        Consultant’s Representations and Warranties. 
Consultant represents and warrants to Owner as of the Effective Date (except for
subsection 15.1.6, which shall be as of the Commencement Date) that:

 

15.1.1.               Organization.  Consultant is duly formed or organized and
is validly existing and in good standing in the jurisdiction in which it is
organized, with requisite power and authority to transact the businesses in
which it is now engaged.  Consultant is duly qualified to do business and is in
good standing in each jurisdiction where it is required to be so qualified in
connection with the operation of the Casino Hotel, and the conduct of its
businesses and operations.

 

15.1.2.               Proceedings.  The execution, delivery and performance of
this Agreement have been duly authorized by all necessary actions of
Consultant.  This Agreement has been duly executed and delivered by or on behalf
of Consultant and constitutes legal, valid and binding obligations of Consultant
enforceable against Consultant in accordance with its terms, subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

15.1.3.               No Conflicts.  The execution, delivery and performance of
this Agreement by Consultant will not conflict with or result in a breach of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of Owner pursuant to the terms of any Mortgage or partnership
agreement, nor will such action result in any violation of the provisions of any
Legal Requirements.

 

15.1.4.               Litigation.  To Consultant’s actual knowledge, there are
no actions, suits or proceedings at law or in equity by or before any
governmental authority or other agency now pending or threatened in writing
against or affecting Consultant, which actions, suits or

 

11

--------------------------------------------------------------------------------


 

proceedings can reasonably be expected to have a material adverse effect on
Consultant’s ability to carry out and perform the terms and provisions of this
Agreement.

 

15.1.5.               Agreements.  Consultant is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Consultant is bound so as to reasonably be expected to have
a material adverse effect on Consultant’s ability to carry out and perform the
terms and provisions of this Agreement.

 

15.1.6.               Licenses and Permits.  Consultant holds or is qualified to
hold, to the extent required pursuant to relevant Legal Requirements, all
necessary permits and licenses to perform its duties under this Agreement.

 

15.2.                        Owner’s Representations and Warranties.  Owner
represents and warrants to each Consultant as of the Effective Date (except for
subsection 15.2.6, which shall be as of the Commencement Date) that:

 

15.2.1.               Organization.  Owner is duly formed or organized and is
validly existing and in good standing in the jurisdiction in which it is
organized, with requisite power and authority to transact the businesses in
which it is now engaged.  Owner is duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with the ownership of the Casino Hotel, and the conduct of its
businesses and operations.

 

15.2.2.               Proceedings.  The execution, delivery and performance of
this Agreement have been duly authorized by all necessary corporate actions of
Owner.  This Agreement has been duly executed and delivered by or on behalf of
Owner, with the express written authority of Parent, and constitutes legal,
valid and binding obligations of Owner enforceable against Owner in accordance
with its terms, subject only to applicable bankruptcy, insolvency and similar
laws affecting rights of creditors generally, and subject, as to enforceability,
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).

 

15.2.3.               No Conflicts.  The execution, delivery and performance of
this Agreement by Owner will not conflict with or result in a breach of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of Owner pursuant to the terms of any Mortgage or partnership
agreement, nor will such action result in any violation of the provisions of any
Legal Requirements.

 

15.2.4.               Litigation.  To Owner’s actual knowledge, there are no
actions, suits or proceedings at law or in equity by or before any governmental
authority or other agency now pending or threatened in writing against or
affecting Owner, which actions, suits or proceedings, if determined against
Owner’s or Parent’s interest in the Casino Hotel, can reasonably be expected to
have a material adverse effect on Owner’s ability to carry out and perform the
terms and provisions of this Agreement.

 

15.2.5.               Agreements.  Neither Owner nor Parent is in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or

 

12

--------------------------------------------------------------------------------


 

conditions contained in any agreement or instrument to which it is a party or by
which Owner or Parent is bound.

 

15.2.6.               Licenses and Permits.  Owner holds or is qualified to
hold, to the extent required pursuant to relevant Legal Requirements, all
necessary permits and licenses to perform its duties under this Agreement.  No
individual or entity, other than those found suitable or licensed by the Gaming
Authorities for that specific purpose, and other than Parent with respect to all
parts of the Casino Hotel other than the Casino, will have any ownership
interest in or be allowed to in any way influence the operations of the Casino
Hotel.

 

ARTICLE 16
GENERAL PROVISIONS

 

16.1.                        Owner’s Agents and Representatives.  Consultant
shall interact with and take directions from only such Owner’s agents and
representatives as may be permitted by Nevada Gaming Law or authorized by the
Gaming Authorities.  Consultant further shall cooperate with Owner and any
actual or prospective purchaser, underwriter, lender or other person in
connection with any actual or proposed sale, investment, offering, debt
placement or financing of or related to the Casino Hotel.

 

16.2.                        Third-Party Operated Areas.  The Parties
acknowledge that certain areas of the Casino Hotel may be operated by
Third-Party Operators under a lease, operating agreement, franchise agreement or
similar agreement to which Owner is a party.  Owner shall consult with
Consultant in the selection of Third-Party Operators.  For the avoidance of
doubt, all lease or rental income derived from Third-Party Operated Areas shall
be included in Gross Revenue, but all gross receipts derived from the operation
of Third-Party Operated Areas shall be excluded from Gross Revenue.

 

16.3.                        Third Party Beneficiaries.  All the provisions of
this Agreement are intended to bind and to benefit only the Parties hereto and
their permitted successors and assigns.  Except as provided in the immediately
preceding sentence and as set forth below with respect to Parent’s assent to the
obligations indirectly imposed upon it hereunder, it is not intended that any
such provisions benefit, and it shall not be construed that these provisions
benefit or are enforceable by, any creditors, contractors, brokers or other
third parties.

 

16.4.                        Assignment.

 

16.4.1.               Consultant’s Assignment.  Without Owner’s prior written
consent, in its sole discretion, Consultant shall not be entitled at any time,
directly or indirectly, to cede, assign and delegate its rights and obligations
under this Agreement, and/or assign its right, conditionally or otherwise, to
receive payments under this Agreement.  Notwithstanding the foregoing, Owner
hereby agrees that should Consultant change its legal name and/or convert to
another form of entity with the Nevada Secretary of State, then such
change(s) shall not constitute an Assignment herein.  In the event that any such
change(s) is (are) made, Consultant shall promptly notify Owner of such
change(s).

 

16.4.2.               Owner Assignment.  Owner shall not cede, assign and
delegate its rights and obligations under this Agreement, in whole or in part,
without the prior written consent of

 

13

--------------------------------------------------------------------------------


 

Consultant, which consent shall not be unreasonably withheld, conditioned, or
delayed. An authorized assignee of Owner hereunder shall be subject to and bound
by the terms of this Agreement. If any assignee shall fail to agree to be bound
by all of the terms and obligations of this Agreement, or if any assignment is
made in breach of the terms of this Agreement, then such assignment shall be
null and void and of no force or effect and Owner shall continue to be obligated
hereunder.

 

16.5.                        Successors and Assigns.  Subject to the
restrictions on Transfers and encumbrances set forth herein, this Agreement
shall inure to the benefit of and be binding upon the Parties and their
respective successors and permitted assigns.  Whenever in this Agreement a
reference is made to any entity or Party, such references shall be deemed to
include a reference to the successors and permitted assigns of such entity or
Party.

 

16.6.                        Waiver.  No consent or waiver, express or implied,
by any Party to or of any breach or default by the other Party in the
performance of its obligations under this Agreement shall be deemed or construed
to be a consent to or waiver of any other breach or default in the performance
by such other Party of the same or any other obligations of such other Party
under this Agreement.  Failure on the part of either Party to complain of any
act or failure to act of the other Party or to declare the other Party in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such Party of its rights under this Agreement.

 

16.7.                        Approval by Owner.  In any instance in this
Agreement where the approval of Owner is contemplated or required with respect
to any matter and a standard is not otherwise set forth in this Agreement, such
approval may be given or withheld by Owner in the exercise of its reasonable
judgment.

 

16.8.                        Severability.  If any provisions of this Agreement
or the application thereof to any entity or circumstances shall be invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provisions to any other entity or circumstance shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.

 

16.9.                        Estoppel Certificate.  Consultant agrees to furnish
to Owner and any Mortgagee, from time to time no later than ten (10) Business
Days after written request therefore, an estoppel certificate certifying to
Owner and any such Mortgagee, to the extent true, (a) that this Agreement is in
full force and effect; (b) that all amounts due and owing under this Agreement
or otherwise have been paid in full through the last scheduled date of payment;
(c) that no modifications or amendments of this Agreement have been made, except
as may be disclosed as an attachment to the estoppel certificate or this
Agreement; (d) that no default or Event of Default has occurred or is continuing
under this Agreement; and (e) such other matters as may be reasonably requested
or are by their terms considered to be a typical market request in such context.

 

16.10.                  Terminology.  All personal pronouns used in this
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders; the singular shall include the plural; and the plural
shall include the singular.  Titles of Articles, Sections and Exhibits in this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement.  All references in this Agreement to Articles or Sections
thereof shall refer to the

 

14

--------------------------------------------------------------------------------


 

corresponding Article or Sections of this Agreement unless specific reference is
made to the articles, sections or subsections of another document or instrument.

 

16.11.                  Amendment.  No amendment or termination of this
Agreement or any provision of this Agreement shall be binding upon any Party to
this Agreement unless it is set forth in a written instrument signed by the
Party against whom enforcement of the amendment or termination is sought.

 

16.12.                  Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall comprise but a single instrument.

 

16.13.                  Interpretation.  No provision of this Agreement shall be
construed against or interpreted to the disadvantage of any Party by any
referee, court or other governmental or judicial authority by reason of such
Party having or being deemed to have structured or dictated such provision.

 

16.14.                  Survival.  The covenants contained in this Agreement
which, by their terms, require their performance after the expiration or
termination of this Agreement shall be enforceable notwithstanding the
expiration or other termination of this Agreement.

 

16.15.                  Arbitration; Applicable Law; Dispute Resolution.

 

16.15.1.         Governing Law.  The interpretation, validity and performance of
this Agreement will be governed by and construed in accordance with the
procedural and substantive Legal Requirements of the State of Nevada.

 

16.15.2.         Executive Negotiations.  In the event of any dispute between
the Parties concerning or arising out of this Agreement, the Party seeking the
resolution of such dispute shall give written notice to the other Party.  For a
period of ten (10) Business Days following the delivery of such notice, Owner
and Consultant shall meet in person or by teleconference and negotiate with each
other in good faith in an attempt to resolve such dispute.

 

16.15.3.         Mediation.  If, despite such good faith efforts, such dispute
has not been fully and finally resolved by the expiration of such ten
(10) Business Day period, then either Consultant or Owner may require that the
Parties participate in a non-binding mediation. Such mediation shall be
conducted in Las Vegas, Nevada using a mediator appointed by the Las Vegas,
Nevada office of JAMS.  Such mediator shall (a) be independent of Consultant and
Owner, (b) not have been engaged by Owner, Consultant or any of their respective
Affiliates within the last three (3) years, and (c) have at least ten (10) years
of work or professional experience in the area of expertise relevant to the
subject matter of the dispute.  Consultant and Owner shall use commercially
reasonable, good faith efforts to cause such mediation to occur no later than
thirty (30) days after delivery of a notice pursuant to this Section requesting
the mediation of a dispute. Notwithstanding anything in this Agreement to the
contrary, the costs and expenses of the mediator appointed pursuant to this
Section and JAMS in connection with such mediation shall be shared equally by
Owner and Consultant.

 

15

--------------------------------------------------------------------------------


 

16.15.4.         Judicial Reference. Disputes that have not been resolved
through executive negotiations pursuant to Section 16.15.2 of this Agreement or
mediation pursuant to Section 16.15.3 of this Agreement may be, by either Party,
brought before a court of appropriate jurisdiction in Clark County, Nevada.

 

16.16.                  Governing Law and Choice of Forum.  This Agreement shall
be governed by and construed in accordance with the Legal Requirements of the
State of Nevada excluding its conflict of law principles. In the event of any
litigation between the Parties concerning or arising out of this Agreement, the
Parties hereby consent to the exclusive jurisdiction of the federal and state
courts in Clark County, Nevada.

 

16.17.                  Agreement Subject to Nevada Gaming Law and Authorities. 
Notwithstanding anything to the contrary in this Agreement, this Agreement and
all of the terms and conditions contained herein are subject to the Nevada
Gaming Laws.  In the event of any conflict between any Nevada Gaming Law and the
terms of this Agreement, the Parties acknowledge, understand and agree that
Nevada Gaming Law shall govern and the terms of this Agreement shall be amended
accordingly to conform thereto. Furthermore, the Parties shall at all times
during the Term of this Agreement, comply with all federal gaming laws and
Nevada Gaming Laws.

 

16.18.                  Privileged Licenses.  Owner and Consultant hereby
acknowledge that each of them and each of their affiliates are now or may be in
the future businesses that are subject to and exist because of privileged
licenses issued by governmental authorities.  Each Party (the “Complying Party”)
shall at all times comply with all applicable laws, including without limitation
gaming and liquor laws applicable to conducting business with the other Party
(the “Regulated Party”) and all applicable requirements of the gaming, liquor or
other regulatory authorities having jurisdiction over the Regulated Party or any
affiliate of the Regulated Party, and shall obtain or file for all necessary
licenses, registration, qualifications, clearances or the like which shall be
requested or required of the Complying Party by any such regulatory authority
(and, except as specifically provided in Section 4.4 of this Agreement, at the
expense of the Regulated Party if the request or requirement is from a
regulatory authority having jurisdiction over the Regulated Party or any
affiliate of the Regulated Party but not over Complying Party).  If the
Complying Party fails to satisfy such requirements or if the Regulated Party or
any affiliate of the Regulated Party is directed to cease business with the
Complying Party by any such regulatory authority, or if the Regulated Party in
good faith and in its sole and exclusive judgment determines that the Complying
Party or any of its officers, directors, employees, agents, designees or
representatives is or might be engaged in, or about to be engaged in, any
activity or activities, or was in or is involved in any relationship which could
or does jeopardize, the Regulated Party’s business or such licenses, or those of
its affiliates, or if any such license is threatened to be, or is, denied,
curtailed, suspended or revoked, then the Regulated Party shall have the right
to terminate this Agreement by written notice to the Complying Party without any
further liability from the date of termination to the Complying Party.

 

16.20.                  WAIVER OF TRIAL BY JURY.  FOR PURPOSES OF THIS
AGREEMENT, THE PARTIES TO THIS AGREEMENT HEREBY EXPRESSLY WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING
ARISING UNDER OR WITH RESPECT TO THIS AGREEMENT, OR IN

 

16

--------------------------------------------------------------------------------


 

ANY WAY CONNECTED WITH, OR RELATED. TO, OR INCIDENTAL TO, THE DEALINGS OF THE
PARTIES HERETO WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW -EXISTING OR HEREAFTER ARISING, AND
IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE EXTENT
THEY MAY LEGALLY DO SO, THE PARTIES.HEREBY AGREE THAT ANY SUCH CLAIM, DEMAND,
CAUSE OF ACTION, OR PROCEEDING SHALL BE DECIDED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 16.15 OF THIS AGREEMENT AND THAT ANY PARTY HERETO MAY FILE
AN ORIGINAL COUNTERPART OF THIS SECTION 16.18 WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE OTHER PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO
TRIAL BY JURY AND AGREEMENT TO ABIDE BY THE PROCEDURES SET FORTH IN THIS
AGREEMENT.

 

16.21.                  Publicity.  Owner and Consultant shall coordinate with
one another on all press releases relating to those matters material to the
operation and management of the Casino Hotel.  Neither Party shall make any
public announcement with respect to this Agreement or matters material to the
operation and management of the Casino Hotel without the prior written consent
of the other Party, which consent shall not be conditioned or unreasonably
withheld or delayed, provided, however, that either party may make such
disclosure if required by securities or gaming law or the applicable rules of
any national securities exchange or interdealer quotation system.

 

16.22.                  Entire Agreement.  This Agreement contains the entire
agreement between Owner and Consultant for consulting services by Consultant to
Owner with respect to the Casino Hotel and Owner’s and Consultant’s rights,
duties and obligations related thereto and supersedes all prior oral or written
agreements, understandings, representations and covenants.

 

16.23.                  Periods of Time.  Whenever any determination is to be
made or action is to be taken on a date specified in this Agreement, if such
date falls on a day that is not a Business Day, then that date will be extended
to the next day which is a Business Day.

 

16.24.                  Attorney’s Fees and Other Costs.  The Parties to this
Agreement will bear their own attorneys’ fees in relation to negotiating and
drafting this Agreement.  If Owner or Consultant engages in litigation to
construe, interpret or enforce this Agreement, the prevailing Party will have
the right to indemnity by the non-prevailing Party for an amount equal to the
prevailing Party’s reasonable attorneys’ fees, court costs and expenses arising
therefrom.

 

16.25.                  Electronic Signatures.  Signatures to this Agreement
transmitted by facsimile or by electronic mail shall be valid and effective to
bind the Party so signing.  Each Party agrees to promptly deliver an execution
original to this Agreement with its actual signature to the other Party, but a
failure to do so shall not affect the enforceability of this Agreement, it being
expressly agreed that each Party to this Agreement shall be bound by its own
telecopied or scanned signature and shall accept the telecopied or scanned
signature of the other Party to this Agreement.

 

16.26.                  Relationship of Owner to Consultant.  The Parties
acknowledge and agree that Consultant is an independent contractor to Owner.
Furthermore, the Consultant should not be

 

17

--------------------------------------------------------------------------------


 

deemed an employee, partner, or co-venturer of, or in any other service
relationship with, the Owner. The time, place and manner in which Consultant’s
services are rendered shall be within Consultant’s sole control and discretion.

 

16.27.                  Notices.

 

16.27.1.         All notices or other communications required or permitted by
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of delivery if delivered personally to the Party to whom notice is
given, on the next Business Day if sent by confirmed facsimile transmission or
on the date of actual delivery if sent by overnight commercial courier or by
first class mail, registered or certified, with postage prepaid and properly
addressed to the Party at its address set forth below, or at any other address
that any Party may from time to time designate by written notice to the others:

 

If to Owner:

 

Hotspur Casinos Nevada, Inc.
c/o Thaddas L. Alston
16202 Beach Drive NE
Lake Forest Park, WA 98155
Facsimile: (206) 367-0158

 

 

 

With a copy to:

 

Jeffrey D. Patterson
Goold Patterson Ale & Day
4496 S. Pecos Road
Las Vegas, Nevada 89121-5030
Facsimile: (702) 436-2650

 

 

 

If to Consultant:

 

Attn: Chief Executive Officer
Herbst Gaming, LLC
 3440 W. Russell Road
Las Vegas, NV 89118
Facsimile: (702) 227-9498

 

 

 

With copy to:

 

Attn: Legal Dept.
Herbst Gaming, LLC
3440 W. Russell Rd.
Las Vegas, NV 89118
Facsimile: (702) 277-9498

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Effective Date.

 

 

 

OWNER:

 

 

 

 

 

HOTSPUR CASINOS NEVADA, INC.

 

 

a Nevada corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Thaddas L. Alston, President

 

 

 

 

 

 

 

 

CONSULTANT:

 

 

 

 

 

Herbst Gaming, LLC,

 

 

a Nevada limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

David D. Ross, Chief Executive Officer

 

 

 

 

 

 

ACCEPTED and AGREED to by

 

 

PARENT as to Sections 1.1.2, 5.1.1,

 

 

5.1.2, 5.3, 5.4, 9, 15.2.2, 15.2.5, 15.2.6

 

 

and 16.3; and with respect to its

 

 

guarantee of payment by OWNER of

 

 

all fees and expenses as set forth in Article 4:

 

 

 

 

 

Hotspur Resorts Nevada, Ltd.,

 

 

a Nevada corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Thaddas L. Alston, President

 

 

 

Signature Page to Consulting Agreement

 

19

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Scope of Work

 

Consultant shall advise and consult with, and provide recommendations to, Owner,
on the following matters and such other, similar, matters as Owner may
reasonably request from time to time:

 

(a)                                  Terms of admittance to the Casino Hotel and
each portion thereof, charges for rooms and commercial space, charges for
entertainment, and charges for use of facilities, and the consumption of food
and beverages, including the charges imputed to the Casino for Complimentaries;

 

(b)                                 Marker and credit issuance policies;

 

(c)                                  The receipt, holding and disbursement of
funds, the establishment and maintenance of Operating Accounts, and records
management and retention;

 

(d)                                 Procurement of equipment, Operating Supplies
and other goods and services as necessary to operate the Casino in accordance
with the Budget;

 

(e)                                  Contracts, leases, licenses, arrangements,
and concessions agreements for Casino Hotel operations, parking, restaurant,
bar, and food service operations, retail space, and other commercial operations
in or about the Casino Hotel (it being understood that Consultant shall not be
obligated to provide any legal advice in connection with same);

 

(f)                                    Appropriate staffing levels for the
Casino; personnel policies and practices;

 

(g)                                 Conducting Casino operations in compliance
with Legal Requirements and Insurance Requirements, including

 

(i)                                     the maintenance of books and records;

 

(ii)                                  the collection and remittance of all
gaming taxes and fees;

 

(iii)                               the preparation, maintenance and submission,
as applicable, of any and all reports and information necessary to comply with
Nevada Gaming Laws, including without limitation such audits as may be required
on an annual or more frequent basis, conducted by the Company Accountant, or as
may be required by the Nevada Gaming Authorities; and

 

(iv)                              the implementation and enforcement of policies
and procedures in accordance with all Legal Requirements to foster responsible
gaming operations at the Casino;

 

(h)                                 Advertising, public relations, and
promotional services including, without limitation, the following:

 

20

--------------------------------------------------------------------------------


 

(i)                                     promoting the Casino under such brand
name(s) as Owner shall determine and in compliance with any licensing or
franchise requirements for such brand name;

 

(ii)                                  assisting in developing and implementing
the Casino Hotel’s marketing plan, including planning, publicity and internal
communications, and organizing and budgeting the Casino’s advertising and public
relations programs;

 

(iii)                               advising as to the selection of, and
providing guidance as required for, the public relations personnel;

 

(iv)                              assisting with preparing and disseminating
news releases for trade and consumer publications, both national and
international; and

 

(v)                                 assisting with selecting an advertising
agency, if Owner determines to employ an advertising agency;

 

(i)                                     The collection of outstanding debts from
casino customers, tenants, subtenants, and other parties, as may be applicable;

 

(j)                                     The establishment of such bank accounts
and house banks as may be required to meet the Operating Standard, to comply
with all Nevada Gaming Laws, and to operate the Casino; and

 

(k)                                  Casino security and surveillance operations
including, without limitation:

 

(i)                                     advising when security, surveillance and
other personnel should be bonded and insured to the extent consistent with
customary practices for similar casino operations;

 

(ii)                                  policies and procedures with respect to
the issuance and handling of chips, tokens, electronic credits, player’s club
cards and other similar items; and

 

(iii)                               maintenance, repair and (if necessary)
replacement of Surveillance Equipment in compliance with the Nevada Gaming Laws

 

(iv)                              operation of Surveillance Equipment and
employing, training and supervising adequate numbers of surveillance personnel;

 

21

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GLOSSARY OF DEFINITIONS

 

“Accounting Month” shall mean a full calendar month (or partial calendar month
if at the beginning or end of the Term).

 

“Affiliate” shall mean, with respect to a person, (a) any person directly or
indirectly controlling, controlled by or under common control with such other
person; and (b) any member of the immediate family (e.g., grandmother,
grandfather, father, mother, son, daughter, brother, sister, aunt, uncle, niece,
nephew, grandson or granddaughter) of any of the foregoing persons.  For
purposes hereof, the term “control” shall mean the possession directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, either alone or in combination with any one or more
persons.

 

“Business Days” means each day other than a Saturday, Sunday or any day observed
by the Federal, State of Nevada or local government in Las Vegas, Nevada as a
legal holiday.

 

“Capital Improvements” shall mean all Alterations whose costs are not charged to
repairs and maintenance in accordance with GAAP and consistent with the
financial statements of Owner.

 

“Casino” means the casino which is part of the Casino Hotel.

 

“Casino Hotel” shall mean the real property, Infrastructure and business
operations of Owner located at 221 North Rampart Boulevard, Las Vegas, Nevada.

 

“Casino Lease” shall mean that certain lease which expires on March 31, 2012
pursuant to which Owner is leasing the Casino at the Casino Hotel to a third
party.

 

“Casino Tenant” shall mean the tenant under the Casino Lease.

 

“Casualty” shall mean any fire, flood or other act of God or casualty that
result in damage or destruction to the Casino Hotel.

 

“Claim” shall mean any and all claims, demands, damages, judgments, costs,
losses, penalties, fines, liens, suits, and expenses and liabilities, including,
without limitation, attorneys’ fees and costs and expenses incident thereto.

 

“Commencement Date” shall mean the earlier of April 1, 2012 or date on which the
Conditions Precedent are satisfied.

 

“Complimentaries” shall mean any goods or services (other than any Gaming
incentive, such as match play coupons, promotional chips or other Gaming
promotions) provided to customers free of charge, at a discounted rate or in the
form of a rebate or credit.  Such goods or services may include, for example,
rooms, food and beverage, spa services and retail merchandise.  Complimentaries
may be provided to customers pursuant to a discretionary incentive program,
targeted to either past, current or potential customers and may or may not be

 

22

--------------------------------------------------------------------------------


 

related to the customer’s level of past play.  Conversely, Complimentaries may
be provided to customers pursuant to a nondiscretionary incentive program, such
as a loyalty program, whereby the customer has earned the Complimentaries based
on the customer’s level of past play.

 

“EBITDA” means Gross Revenue less Operating Expenses.

 

“Financing Instrument” shall mean any agreement(s) and instrument(s) relating to
any debt proceeds that may finance the development and/or operation of the
Casino Hotel from time to time, whether or not secured by a Mortgage, together
with all promissory notes, loan agreements and other documents relating thereto,
as the same may exist from time to time pursuant to the terms of this Agreement.

 

“Force Majeure Event” shall mean any one or more of the following events or
circumstances that, alone or in combination, directly or indirectly adversely
affects the operation of the Casino Hotel: fire, earthquake, storm or other
casualty; strikes, lockouts, or other labor. interruptions; war, rebellion,
riots, acts of terrorism, or other civil unrest; acts of God or of any
government; disruption to local, national or international transport services;
shortages of materials, epidemics, quarantine or any other public health
restrictions or public health advisories; or any other similar event beyond the
Parties’ reasonable control (but excluding causes which can be controlled by the
expenditure of money in accordance with usual business practices and the
Budget).  Changes in market conditions, without another event or circumstance
affecting the Casino Hotel as enumerated above, shall not constitute a Force
Majeure Event.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been generally accepted by major accounting firms in the
United States. Any accounting terms not otherwise defined herein shall be
construed and applied according to such generally accepted accounting
principles.

 

“Gaming” shall mean any game played with cards, dice, equipment or any
mechanical, electromechanical or electronic device or machine for money,
property, checks, Markers or any representative of value, including, without
limiting the generality of the foregoing, faro, monte, roulette, keno, bingo,
fan-tan, twenty-one, blackjack, seven-and-a-half, big injun, klondike, craps,
poker, chuck-a-luck, Chinese chuck-a-luck (dai shu), wheel of fortune, chemin de
fer, baccarat, pai gow, beat the banker, panguingui, slot machine, any banking
or percentage game, race and sport activities or any other game or device
approved by the Gaming Authorities.

 

“Gaming Authorities” shall mean the Nevada Gaming Control Board, the Nevada
Gaming Commission and the City of Las Vegas.

 

“Governmental and Regulatory Authority” shall mean any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States, any foreign country or any domestic or foreign state, county,
city or other political subdivision, or the Gaming Authorities.

 

“Gross Gaming Revenue” shall mean net win from Gaming activities, to be recorded
on an accrual basis, and is defined as the difference between Gaming wins and
losses before

 

23

--------------------------------------------------------------------------------


 

deducting costs and expenses - reduced by jackpot accruals, customer discounts,
accruals for certain loyalty program costs, and certain other adjustments.  All
such adjustments shall be in accordance with the requirements of GAAP and the
American Institute of Certified Public Accountant’s then-current version of the
Audit and Accounting Guide for Casinos.

 

“Gross Revenue” shall mean, with respect to the Casino Hotel, all revenue and
income derived directly from the operation of the Casino Hotel and properly
attributable to such period, determined in accordance with GAAP, including,
without limitation, Gross Gaming Revenue, but expressly excluding the following:
(i) sales, occupancy, value added, use, excise taxes and similar taxes imposed
by a Governmental and Regulatory Authority and collected directly from patrons
or guests, or as a part of the sales price of any goods, services, or displays,
including gross receipts, admission, cabaret and similar taxes; (ii) receipts
from the financing, sale or other disposition of capital assets and other items
not in the ordinary course of the Casino Hotel’s operations and income derived
from securities and other property acquired and held for investment;
(iii) receipts from any Condemnation, but only to the extent that such amounts
are specifically identified as compensation for alterations or physical damage
to the Casino Hotel; (iv) proceeds of any insurance, except the proceeds of
business interruption insurance; and (v) rebates, discounts or credits for any
goods or services provided (provided that charge and credit card commissions
shall not reduce Gross Revenue, but shall constitute an Operating Expense).

 

“Infrastructure” shall mean structures, buildings and other improvements except
any structure, building or improvement comprising a Casino Hotel.

 

“Insurance Requirements” shall mean all terms of each insurance policy and all
orders, rules, regulations and other requirements of the National Board of Fire
Underwriters applicable to the Casino Hotel, or the construction, furnishing,
equipping or operation thereof, excluding recommendations of the insurance
carriers.

 

“Legal Requirements” shall mean all laws (including Environmental Laws and
Nevada Gaming Laws), statutes, ordinances, orders, rules, regulations, permits,
licenses, authorizations, directions and requirements of all Governmental and
Regulatory Authorities (including, without limitation, all appropriate beverage
control authorities) and public utilities which now or hereafter may be
applicable to the Casino Hotel or the furnishing, equipping or operation
thereof.

 

“Markers” shall have, the meaning ascribed to the term “Credit instrument” in
NRS § 463.01467.

 

“Mortgage” shall mean any real estate, leasehold, chattel mortgage, security
agreement, mortgage, security deed or similar document or instrument encumbering
the Casino Hotel or any interest therein, together with all promissory notes,
loan agreements or other documents relating thereto.

 

“Mortgagee” shall mean any holder or beneficiary of a Mortgage.

 

“Nevada Gaming Laws” shall mean all laws pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gaming or the
distribution of gaming devices and associated equipment, codified in NRS Chapter
463 and the regulations of the

 

24

--------------------------------------------------------------------------------


 

Nevada Gaming Commission promulgated thereunder, and the City of Las Vegas
Municipal Code.

 

“NRS” shall mean the Nevada Revised Statutes, currently in effect and as amended
from time to time.

 

“Operating Accounts” shall mean the bank accounts established for the Casino
Hotel.

 

“Operating Expenses” means with respect to the Casino Hotel, all ordinary and
necessary expenses incurred in the operation of such Casino Hotel as determined
in accordance with GAAP, excluding all (i) income taxes; (ii) any depreciation
and amortization; (iii) asset write-downs; (iv) impairments; (v) costs incurred
in connection with any Casualty or Condemnation; (vii) fees paid to Consultant
hereunder and (vii)  interest expense.

 

“Operating Standard” shall mean, subject to the limitations of the Budget and
the availability of funds, the standards according to which the Casino Hotel is
to be operated, maintained, furnished, equipped and refurbished, that is, as
reasonably deemed necessary by Owner, at a level of service and quality
generally considered to be “luxury level” in the Las Vegas market and comparable
to Green Valley Ranch; provided that the Operating Standard shall be not less
than the standard required by all Financing Instruments, including, but not
limited to, any Mortgage.

 

“Operating Supplies” shall mean the following items and inventories thereof:
food and beverage and other immediately consumable items used in the operation
of the Casino Hotel, such as fuel, soap, light bulbs, mechanical stores,
cleaning material, matches, stationary, paper supplies, and similar items.

 

“Operating Year” shall mean a twelve (12) month period, commencing on the
Commencement Date or anniversary of the Commencement Date.

 

“Surveillance Equipment” shall mean all surveillance devices for the Casino
Hotel as required by the Gaming Authorities and applicable Nevada Gaming Laws
and as is customary for the operation of a first-class hotel and casino in Las
Vegas.

 

“Third-Party Operated Areas” shall mean any areas of a Casino Hotel operated by
Third-Party Operators.

 

“Third-Party Operators” shall mean third parties that operate certain areas of
the Casino Hotel not otherwise operated by Owner.

 

“Transfer” shall mean any direct or indirect sale, assignment, transfer,
exchange, conveyance, leasing or other disposition or transfer, for value or
otherwise, voluntary or involuntary, by operation of law or otherwise.

 

“Working Capital” shall mean, with respect to the Casino Hotel, funds which are
reasonably necessary for the day-to-day operation of such Casino Hotel’s
business in accordance with this Agreement.

 

25

--------------------------------------------------------------------------------


 

Exhibit B

 

Balance of Clark County Gross Gaming Revenue Test

 

The test is whether the Market Share of the Casino’s gaming revenue is less than
ninety-three and one-half percent (93.5%) of its Market Share during the
twelve-month period immediately preceding the Commencement Date (the “Base
Year”).

 

The Casino’s Market Share will be measured based on the gaming revenues reported
by the Casino to the Nevada Gaming Control Board on Form NGC-31 (Monthly Gross
Revenue Statistical Report tax form) for each Operating Year in the Term divided
by the Win Revenue Summary Balance of County published in the Nevada Gaming
Revenue Report Index of the Nevada Gaming Commission and State Gaming Control
Board for the same period.  For example if the Casino’s Market Share in the Base
Year was ten percent (10%) and the Casino’s Market Share during any Operating
Year is less than nine and thirty-five one hundredths percent (9.35%), the test
is failed.

 

Notwithstanding the foregoing, the test will be adjusted to take into account
any substantial change in the Balance of County Market supply and any disruption
in the business of the Casino Hotel which results from substantial damage and
destruction or major capital improvement projects.  Major capital improvement
projects shall not include refurbishments, additions or replacements of
furniture, soft goods, fixtures or equipment, including but not limited to, slot
machines, or any new outlets or alterations that do not negatively affect the
majority of the casino floor or parking.

 

26

--------------------------------------------------------------------------------


 

Exhibit C

 

Twelve Month Controllable Variable Expense Test

 

The test is whether during any Operating Year the actual percentage of Casino
Hotel gross revenues for either Salaries and Wages or Direct Marketing Expenses
is more than 105% of the percentage of Casino Hotel gross revenues approved by
the Owner in the Approved Budget for such Operating Year.  If the actual
percentage for the Operating Year for either item is greater than 105% of the
percentage approved by Owner in the Approved Budget, the test is failed.

 

For the purposes of this test:

 

“Direct Marketing Expenses” include all marketing expenses, including without
limitation Complimentaries, advertising, promotions, promotional allowances,
database marketing, customer development and casino marketing.

 

“Salaries and Wages” include all direct compensation paid for work performed,
excluding health and welfare benefits, vacation benefits, 401(k) matches, and
the like, as well as payroll and related taxes.

 

27

--------------------------------------------------------------------------------


 

Exhibit D

 

[Reserved]

 

28

--------------------------------------------------------------------------------


 

Exhibit E

 

Affiliate’s Existing Gaming Routes and Facilities

 

Through its affiliates, Consultant’s casino operations consist of 15 casinos,
twelve of which are located in Nevada.  Eight of these casinos focus on local
gaming patrons in Southern Nevada, and include Terrible’s Hotel & Casino in Las
Vegas, Terrible’s Town Casino in Pahrump, Terrible’s Lakeside Casino & RV Park
in Pahrump, Terrible’s Town Casino & Bowl in Henderson and Terrible’s
Searchlight Casino in Searchlight, together with the following three casinos in
Primm:

 

·                  Primm Valley Resort and Casino;

 

·                  Buffalo Bill’s Hotel and Casino; and

 

·                  Whiskey Pete’s Hotel and Casino.

 

Through its affiliates, Consultant also operates the following casinos in
Northern Nevada:

 

·                  Sands Regency Casino Hotel in Reno;

 

·                  Terrible’s Rail City Casino in Sparks;

 

·                  Terrible’s Gold Ranch Casino & RV Resort in Verdi; and

 

·                  Terrible’s Dayton Depot Casino in Dayton.

 

Through its affiliates, Consultant also operates casinos outside of Nevada,
including Terrible’s St. Jo Frontier Casino in St. Joseph, Missouri, Terrible’s
Mark Twain Casino in LaGrange, Missouri, and Terrible’s Lakeside Casino Resort
in Osceola, Iowa.

 

Through its affiliates, Consultant also operates a slot machine route in Nevada,
which involves the exclusive installation and operation of a limited number of
slot machines in certain strategic, high-traffic, non-casino locations, such as
grocery stores, drug stores, convenience stores, bars and restaurants. 
Consultant currently has approximately 6,000 slot machines in its slot route
business and is one of the largest slot route operators in Nevada.

 

29

--------------------------------------------------------------------------------


 

Exhibit F

 

Key Executive’s Employment Agreement(s)

 

See attached.

 

30

--------------------------------------------------------------------------------